Title: Abigail Adams to Lucy Cranch, 5 May 1785
From: Adams, Abigail
To: Cranch, Lucy,Greenleaf, Lucy Cranch


     
      
       May 7 5 18785 Auteuil
      
     
     I presume my dear Lucy would be dissapointed if her cousin does not deliver her a line from her Aunt. Yet it is hardly fair to take up an exhausted pen to address a young Lady whose eager serch after knowledge entitles her to every communication in my power.
     I was in hopes to have visited several curiosities before your cousin left us; that I might have been able to have related them to my friends; but several engagements in the company way, and some preparation for his voyage; together with the necessary arrangements for our own journey; have so fully occupied me that I fear I shall fail in my intentions. We are to dine to day with Mr. Jefferson. Should any thing occur there worthy of notice it shall be the subject of my Evening pen.
     Well my dear Neice I have returnd from Mr. Jeffersons; when I got there I found a pretty large company: it consisted of the Marquis and Madam de la Fayette, the Count and Countess Douradou, a French Count who had been a General in America, but whose name I forget; Commodore Jones, Mr. Jarvis an American Gentleman lately arrived, the same who married Amelia Broom, who says there is so strong a likeness between your cousin, and his Lady that he is obliged to be upon his gaurd least he should think himself at Home and make some mistake. He appears a very sensible agreeable Gentleman. A Mr. Bowdoin, an American also. I ask the Chevalier de Luzerns pardon I like to have forgot him. Mr. Williamos of course as he always dines with Mr. Jefferson, and Mr. Short, the one of Mr. Jeffersons family. As he has been absent some time I name him; he took a resolution that he would go into a French family at St. Germains and acquire the language, and this is the only way for a foreigner to obtain it. I have often wisht that I could not hear a word of English spoken. I think I have mentiond Mr. Short before in some of my Letters. He is about the statue of Mr. Tudor a better figure, but much like him in looks and manners. Concequently a favorite of mine. They have some customs very curious here. When company are invited to dine, if 20 Gentlemen meet, they seldom or ever set down, but are standing or walking from one part of the room to the other, with their Swords on and their Chapeau de Bras, which is a very small silk hat, always worn under the Arm. These they lay asside whilst they dine, but reassume them immediately after. I wonder how this fashion of standing crept in, amongst a Nation who realy deserve the appellation of polite; for in winter it shuts out all the fire from the Ladies. I know I have sufferd from it many times. At dinner the Ladies and Gentleman are mixed, and you converse with him, who sets next you, rarely speaking to a person across the table; unless to ask, if they will be served with any thing from your side; conversation is never general as with us; for when the company quit the table, they fall into tete a tetes of two, and two, when the conversation is in a low voice and a stranger unacquainted with the customs of the Country, would think that every body had private buisness to transact.
     
     
      6 or 7 May
     
     Last Evening as we returnd, the Weather being very soft, and pleasent, I proposed to your uncle to stop at the Tuiliries and walk the Garden: which we did for an hour: there was as usual a collection of four or 5 thousand persons in the Walks. This Garden is the most celebrated publick walk in Paris. It is situated just opposite to the River Seine, upon the left hand as you enter Paris from Auteuil. Suppose that upon Boston Neck one side flows the River Seine and on the other hand the Garden of the Tuiliries. There is a high Wall next the street, upon which there is a terace which is used as a winter walk. This Garden has six large Gates by which you may enter. It is adornd with noble rows of Trees straight, large, and tall, which form a most beautifull shade. The populace are not permitted to walk in this Garden, but upon the day of Saint Louis; when they have it all to themselves. Upon one side of this Garden is the Castle de Tuiliries, which is an immence pile of Building, very ancient. It is in one of these Chateaus that the concert spiritual is held. Upon the terrace which borders this Chateau, are six Statues and 2 vases. These vases are large circular spots of water, which are conveyed there from the Seine by leaden pipes under ground. Round the great vase which is in the midst of the parterre are four Groups of white Marble; one represents Lucretia, the story I know is familiar to you. The Parissians do well to erect a statue to her, for at this day there are many more Tarquins than Lucretias. She is represented as plunging the dagger into her Bosom in presence of her Husband. There is an other statue Anchises saved from the flames of Troy, by his son Aeneas who is carrying him out upon his shoulders, leading Ascanius his son by his hand. The 3d. is the Rape of Oryth’a Oreithyia the daughter of Erectheus king of Athens by Boreas, and the fourth the ravishment of Cybele by Saturn. The two last very pretty ornaments for a publick Garden. At the end of the Great Alley fronting the largest water peice, which is in the form of an octogone, are eight more marble statues. Upon the right is Hannible counting the rings which were taken from the Chevaliers who were kill’d in the battle of Cannes Cannae. Two Seasons Spring and Winter are upon the left hand, and a very beautifull figure of Scipio Africanus, near which are the two other Seasons, Summer and Autumn, and a statue of the Empress Agripina. Over against these are four Rivers Collossus represented sleeping, viz. the Seine, the Loire, the Tiber and the Nile. At the end of the two terraces are two figures in Marble mounted upon winged Horses. One is Mercury and the other Fame, who as usual is blowing a Trumpet. In very hot weather the Alleys are waterd. Under the Trees are Seats and chairs which you may hire to set in for a Sou, or two. There are many plots of Grass intersperced.
     Thus you see I have scribled you a long Letter. I hope my description will please you. This is my Eleventh Letter and I have yet several others to write. So adieu my dear Lucy and believe me most affectionately Yours
     
      Abigail Adams
     
     
      PS. I have sent by your cousin a peice of silk for your sister and you a Gown of which I ask your acceptance. There are 17 yard/2. I would have had a yard half more if I could, but it was all: being 3 quarters wide I believe it will answer.
     
    